DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on April 22, 2021.
Currently, claims 1, 3-5, and 7-11 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                           Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

		  		      New Rejections 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites that the “non-natural chemical backbone” of the antisense oligomer is LNA, tricyclo-DNA, tricyclo-phosphorothioate, and 2’O-Me-phosphorothioate, which are and comprise sugar modifications. The “backbone” refers to a nucleoside linkage as evidenced by the disclosure of “a backbone other than the standard phosphodiester linkage found in naturally-occurring oligo- and polynucleotides”. See 13 of the specification. Hence, claim 1 recites structurally conflicting limitations regarding the “backbone”, thereby rendering the claim indefinite.
Claim 1 recites “a phosphorothioate oligomer”, “a tricyclo-phosphorothioate oligomer”, and “a 2’O-Me phosphorothioate oligomer”. It is unclear whether the “phosphorothioate oligomer” is meant to exclude “tricyclo-phosphorothioate oligomer” and “2’O-Me phosphorothioate oligomer”. 
Claim 4 recites that each Nu is “adenine, guanine, thymine,…and 10-(9-(aminoethoxy)phenoxazine)”, wherein “each Nu is a nucleobase which taken together forms a targeting sequence”, which is selected from SEQ ID NOs:4-6, 9, 45, 50, 54, 59-61, 68, 72, 73, and 77. It is noted that the recited SEQ ID NOs already have a pre-defined nucleobase for each Nu. As such, it is unclear how each Nu can be other (e.g., hypoxanthine) than what is recited in the claimed SEQ ID NOs.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  	
Claim 4 depends from claim 3, which recites that “each Nu is a nucleobase which taken together forms a targeting sequence”, “wherein the targeting sequence is selected from SEQ ID NOS:4-6, 9, 45, 50, 54, 59-61, 68, 72, 73, and 77.” As such, each Nu of the targeting sequence as recited in claim 3 is limited to that in SEQ ID NOs recited in claim 3. However, claim 4 recites that species of each Nu that is other than the bases in the recited SEQ ID NOs. Hence, claim 4 broadens the subject matter of claim 3. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, and 7-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-20 of copending Application No. 15/553,911. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed compound comprising SEQ ID NO:5 is anticipated by the compound of the ‘911 claims comprising SEQ ID NO:295.

now allowed). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed compound of an undefined maximum length (e.g., claim 1) or up to 40 nucleotides in length (e.g., claim 3) comprising SEQ ID NO:9 targeted to GAA intron -179-160 is anticipated by and overlap in scope with the compound of the ‘858 claims comprising SEQ ID NO:13 targeted to GAA intron 1 -189-165.
In the remarks filed on April 22, 2021, applicant argues that this rejection is the only remaining rejection thus should be withdrawn. In response, it is noted that the instant rejection is not the only rejection remaining in the instant case.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DANA H SHIN/Primary Examiner, Art Unit 1635